Citation Nr: 0915817	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-22 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for left shoulder 
bursitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for osteoarthritis of 
the right wrist.

5.  Entitlement to service connection for osteoarthritis of 
the left wrist.

6.  Entitlement to an initial disability rating in excess of 
20 percent for gout.

7.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease, status-post 
angioplasty with stent placement.

8.  Entitlement to an initial disability rating in excess of 
10 percent for adjustment disorder with depressed mood.  

9.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the right elbow (dominant).

10.  Entitlement to an initial disability rating for 
osteoarthritis of the left elbow in excess of 10 percent from 
December 1, 2003, and in excess of 20 percent from March 25, 
2008.  

11.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

12.  Entitlement to an initial compensable disability rating 
for residuals of cholecystotomy.

13.  Entitlement to an initial disability rating in excess of 
10 percent for right knee patellofemoral syndrome.

14.  Entitlement to an initial disability rating in excess of 
10 percent for left knee patellofemoral syndrome.

15.  Entitlement to a compensable disability rating for 
erectile dysfunction.

16.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied service connection for 
glaucoma, left shoulder bursitis, diabetes mellitus, 
osteoarthritis of the right wrist and osteoarthritis of the 
left wrist.  The rating decision also granted service 
connection for the remaining issues on appeal, other than 
osteoarthritis of the right elbow.

A July 2008 rating decision assigned a separate 10 percent 
disability rating for osteoarthritis of the right elbow 
(dominant), effective December 1, 2003, and increased the 
disability rating for the Veteran's osteoarthritis of the 
left elbow to 20 percent, effective March 25, 2008.  It also 
assigned 10 percent disability ratings for the Veteran's 
hypertension and patellofemoral syndrome of the right knee 
and left knee, effective December 1, 2003.

The issues of entitlement to service connection for glaucoma, 
left shoulder bursitis, diabetes mellitus, osteoarthritis of 
the right wrist and osteoarthritis of the left wrist; and 
entitlement to increased initial disability ratings for 
coronary artery disease, status-post angioplasty with stent 
placement, hypertension, and residuals of cholecystotomy are 
addressed in the REMAND portion of the decision below and  
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's gout results in symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times per year.

2.  The competent medical evidence does not show that the 
Veteran's adjustment disorder with depressed mood results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  The competent medical evidence does not show that the 
Veteran's osteoarthritis of the right elbow (dominant) 
results in limitation of flexion to 90, limitation of 
extension to 75 degrees, limitation of pronation with motion 
lost beyond last quarter of arc, or loss of supination due to 
bone fusion.

4.  The competent medical evidence does not show that, prior 
to December 1, 2003, the Veteran's osteoarthritis of the left 
elbow results in limitation of flexion to 90, limitation of 
extension to 75 degrees, limitation of pronation with motion 
lost beyond last quarter of arc, or loss of supination due to 
bone fusion; or that, from March 25, 2008, the Veteran's 
osteoarthritis of the left elbow results in limitation of 
flexion to 55 degrees, limitation of extension to 30 degrees, 
or loss of pronation or supination due to bone fusion.  

5.  The competent medical evidence does not show that the 
Veteran's right knee patellofemoral syndrome results in 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees.

6.  The competent medical evidence does not show that the 
Veteran's right knee patellofemoral syndrome results in 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees.

7.  The competent medical evidence, overall, does not show 
that the Veteran's erectile dysfunction is manifest by 
deformity of the penis.  

8.  The competent medical evidence reflects that the Veteran 
has no worse than level I hearing in the right ear and level 
II hearing in the left ear. 



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for gout have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5017 
(2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for adjustment disorder with depressed mood 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9435 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for osteoarthritis of the right elbow 
(dominant) have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5206, 5207 and 5213 (2008).

4.  The criteria for an initial disability rating for 
osteoarthritis of the left elbow in excess of 10 percent from 
December 1, 2003, and in excess of 20 percent from March 25, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5206, 5207 and 5213 (2008).

5.  The criteria for an initial disability rating in excess 
of 10 percent for right knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2008).

6.  The criteria for an initial disability rating in excess 
of 10 percent for left knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2008).

7.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 
7522 (2008).

8.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claims arise from his disagreements with 
initial disability ratings following grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Assuming, without 
deciding, that any error was committed with respect to the 
duty to notify, such error was harmless and will not be 
further discussed.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA 
examinations in May 2003 and March 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased disability ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two disability ratings are 
potentially applicable, the higher disability rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt 
as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In this case, the Veteran generally contends that his 
service-connected disabilities warrant increased initial 
disability ratings.  He has not made specific contentions, 
identified specific symptoms or referred to relevant 
diagnostic criteria with regard to the severity of any of his 
claimed disabilities.  Rather, he has made only general 
assertions.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Despite the Veteran's testimony as to the observable symptoms 
of his service-connected disabilities, the medical record 
before the Board, discussed in detail below, shows that the 
manifestations do not satisfy the diagnostic criteria for any 
increased initial disability ratings.  As a result, his 
assertions do not constitute evidence that his disabilities 
warrant any increased initial disability ratings.  

Gout

The Veteran's gout has been rated under Diagnostic Code 5017, 
which in turn is to be rated under Diagnostic Code 5002, the 
code for rheumatoid arthritis.  Where the condition presents 
with one or two exacerbations a year in a well-established 
diagnosis, a 20 percent rating is to be assigned.  Where the 
condition presents symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times per year, a 40 percent rating is 
assignable.  Diagnostic Code 5002.

The report of a May 2003 VA examination reflects that the 
Veteran reported four episodes of acute gout in the left 
great toe, most recently in 2002.  He said that between 
attacks he had no symptoms or other residuals.  The pertinent 
diagnosis was gout with infrequent attacks, suppressive 
treatment required and periodic treatment with anti-
inflammatories, no residuals between attacks.  

The report of a March 2008 VA examination provides that the 
Veteran reported approximately six flares over the past year, 
involving the right foot and right great toe.  The pertinent 
diagnosis was gout of the right great toe.  

The foregoing evidence does not support an initial disability 
rating in excess of 20 percent for gout.  Diagnostic Code 
5002.  It is simply negative for any evidence that the 
Veteran's gout results in symptom combinations that produce 
definite impairment of health objectively supported by 
examination findings.  It is also simply negative for 
incapacitating exacerbations occurring 3 or more times per 
year.  While the Veteran has reported flares or attacks up to 
6 times a year, he has not described them as incapacitating.  
The medical records before the Board include no competent 
medical evidence that his attacks incapacitate him.  

Adjustment disorder with depressed mood

The appellant's adjustment disorder has been evaluated under 
the general rating formula for mental disorders.  Under 
Diagnostic Code 9435 (the rating criteria for "mood disorder, 
not otherwise specified"), a 10 percent disability rating is 
assigned for occupational and social impairment that is due 
to mild or transient symptoms that decrease work efficiency 
and the ability to perform occupational tasks during periods 
of significant stress, or the symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, recent 
events).

The report of a May 2003 VA examination provides that the 
Veteran presented with a full affect and euthymic mood.  
There was no impairment of thought processes or 
communication.  He denied hallucinations and there was no 
evidence of psychotic process.  He was fully oriented and 
well groomed.  He denied suicidal or homicidal thoughts, 
ideations or plans.  He could recall one of three objects 
after several minutes, indicating some short-term memory 
impairment.  Rate and flow of speech was within normal 
limits.  He denied panic attacks and admitted to mild 
depressed moods and initial insomnia.  

The diagnosis was adjustment disorder with depressed mood.  
The Global Assessment of Functioning (GAF) score was 70.  The 
examiner summarized that the Veteran presented with mild 
depressive symptoms including initial insomnia, mild 
depressed mood, short-term memory impairment and concerns 
over sexual dysfunction as a result of his medical condition 
and/or medications.  His depressive symptoms contributed to 
mild dysfunction socially and occupationally.  

The report of a March 2008 VA examination provides that the 
Veteran had no outpatient psychiatric treatment.  The Veteran 
reported daily depressed mood of mild severity, since 2003.  
Symptoms included sleep impairment and irritability but he 
denied significant anhedomia or attention and concentration 
decline.  The Veteran attributed this to erectile 
dysfunction, exacerbated by the death of a parent in the past 
month.  

On examination, the Veteran was clean and displayed 
unremarkable psychomotor activity.  His speech was 
spontaneous, his attitude was cooperative, his affect was 
appropriate and his mood was good.  The Veteran's attention 
was intact and he was oriented times three.  Thought process 
and content were unremarkable.  He had no delusions, 
hallucinations or inappropriate behavior and understood the 
outcome of his behavior.  He had no obsessive/ritualistic 
behavior, panic attacks, or suicidal or homicidal thoughts.  
Impulse control was good and he had no problem with 
activities of daily living.  Remote and immediate memory were 
normal, and recent memory was mildly impaired.  

The diagnosis was adjustment disorder with depressed mood.  
The GAF score was 75, currently.  The examiner summarized 
that the Veteran's mental disorder signs and symptoms did not 
result in deficiencies in judgment, thinking, family 
relations, work, mood or school.  They did not result in 
reduced reliability and productivity.  They did not result in 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks, but with 
generally satisfactory functioning.  There were no mental 
disorder signs and symptoms that were transient or mild and 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  The 
Veteran's mental disorder symptoms were not severe enough to 
interfere with occupational and social functioning.  

The foregoing evidence does not support an initial disability 
rating in excess of 10 percent.  Diagnostic Code 9435.  The 
records fail to show that the Veteran's symptoms result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Indeed, the most recent VA 
examination specifically found that noted that his mental 
disorder symptoms were not severe enough to interfere with 
occupational and social functioning.

The Veteran's GAF scores also constitute evidence against an 
initial disability rating in excess of 10 percent.  By 
definition, the GAF scale considers psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations. 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2008).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  A score between 71 and 80 means that if symptoms 
are present, there are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).  (Emphasis in original).  DSM-IV at 
32; 38 C.F.R. § 4.125.  Thus, in the present case the 
Veteran's GAF scores of 70 and 75 reflect that his symptoms 
of adjustment disorder with depressed mood are transient to, 
at worst, mild.

Osteoarthritis of the right (dominant) and left elbows

Traumatic arthritis is evaluated under Diagnostic Code 5010.  
Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated as degenerative arthritis under 5003.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, a disability 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Diagnostic Code 5003.

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating.  Limitation of flexion 
of the minor forearm to 55 degrees warrants a 30 percent 
disability rating.  Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating; limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating.  Limitation of 
extension of the minor forearm to 30 degrees warrants a 30 
percent disability rating.  Diagnostic Code 5207.

Diagnostic Code 5213 provides that limitation of pronation 
with motion lost beyond the last quarter of arc, so the hand 
does not approach full pronation, is rated 20 percent 
disabling for the major side.  Loss of supination or 
pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is 30 percent disabling for the 
minor side.  Diagnostic Code 5213.

Full range of motion for pronation and supination is from 
zero to 80 degrees and zero to 85 degrees, respectively.  
38 C.F.R. § 4.71a, Plate I (2008).  

The report of a May 2003 VA examination provides that the 
range of motion of the Veteran's elbows was flexion from zero 
to 135 degrees, bilaterally; forearm supination from zero to 
80 degrees, bilaterally; and forearm pronation from zero to 
75 degrees, bilaterally.  The extremes of flexion and 
extension on the left resulted in some discomfort.  The 
pertinent diagnosis was osteoarthritis of the elbows, 
bilaterally, mild to moderate symptoms not interfering with 
performance of usual duties or activities.

The report of a March 2008 VA examination provides that the 
Veteran's left elbow had flexion from zero to 90 degrees 
active and passive with pain at 80 degrees.  Forearm 
supination was from zero to 80 degrees active and passive 
with pain at 70 degrees.  Forearm pronation was from zero to 
70 degrees active and passive with pain at 70 degrees.  
Repetitive testing was unchanged from the baseline.  The 
Veteran's right elbow flexion was from zero to 145 degrees 
active and passive without pain.  Forearm supination was from 
zero to 85 degrees active and passive without pain.  Forearm 
pronation was from zero to 80 degrees active and passive 
without pain.  Repetitive testing was unchanged from the 
baseline.  The pertinent diagnosis was osteoarthritis 
bilateral elbows.  

When viewed in light of Diagnostic Codes 5206, 5207, and 
5213, the foregoing evidence simply does not meet the 
diagnostic criteria for a disability rating in excess of 10 
percent for osteoarthritis of the right elbow.  Similarly, 
the foregoing evidence fails to meet the diagnostic criteria 
for a disability rating for osteoarthritis of the left elbow 
in excess of 10 percent from December 1, 2003, or in excess 
of 20 percent from March 25, 2000.  

The Board also finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected elbow 
disabilities are contemplated in the currently assigned 
disability ratings.  There is no indication that pain, due to 
disability of either elbow, has caused functional loss 
greater than that contemplated by the current disability 
ratings.  Moreover, the most recent examination noted that 
the results of repetitive testing of the elbows were 
unchanged from the baselines.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

Patellofemoral syndrome of the right and left knees

The Veteran's disabilities are evaluated under Diagnostic 
Code 5014 for osteomalacia.  This Diagnostic Code provides 
that a rating should be based on the limitation of motion of 
the affected parts as arthritis degenerative.  

Limitation of flexion of a knee to 30 degrees warrants a 20 
percent disability rating.  Diagnostic Code 5260.  Limitation 
of extension of a knee to 15 degrees is rated 20 percent.  
Diagnostic Code 5261.  Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9- 2004.

The report of the May 2003 VA examination provides that the 
Veteran's right knee range of motion was from zero to 135 
degrees, with some discomfort at full flexion.  Range of 
motion of the left knee was from zero to 140 degrees.  The 
pertinent diagnosis was bilateral patellofemoral syndrome, 
that did not interfere with the performance of the Veteran's 
military or usual duties.  

The report of a July 2006 VA examination provides that the 
Veteran's range of motion was from zero to 150 degrees 
bilaterally, with complaints of pain on the right.  
Repetitive action was met with increased pain but no fatigue, 
weakness or lack of endurance and range of motion was 
essentially unchanged.  The diagnosis was medial plica 
synovialis bilaterally and residuals from arthroscopic 
meniscectomy right knee.  

The report of the March 2008 VA examination provides that the 
Veteran's right knee range of motion was from -10 to 110 
degrees active and passive, with mild pain throughout.  Left 
knee range of motion was from -10 to 90 degrees active and 
passive, with pain throughout.  Repetitive testing was 
unchanged from the baseline.  The pertinent diagnosis was 
bilateral patellofemoral syndrome knees.  

When viewed in light of Diagnostic Codes 5260 and 5261, the 
foregoing evidence simply does not meet the diagnostic 
criteria for a disability rating in excess of 10 percent for 
right or left patellofemoral syndrome.

The Board also finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected knee 
disabilities are contemplated in the currently assigned 
disability ratings.  There is no indication that pain, due to 
disability of either knee, has caused functional loss greater 
than that contemplated by the current disability ratings.  
Moreover, the most recent examination noted that the results 
of repetitive testing of the knees was unchanged from the 
baselines.  38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.

Erectile dysfunction

The Veteran's erectile dysfunction is evaluated as penis 
deformity under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  
Loss of erectile power warrants a 20 percent disability 
rating.  This is the sole disability rating provided.

The report of a March 2003 VA provides that the Veteran's 
physical genital/rectal examination was normal.  The 
pertinent diagnosis was erectile dysfunction due to 
medications.  The report of a March 2008 VA examination 
provides that physical examination of the Veteran's urethra, 
testicles, and epididymis/spermatic cord/scrotum were normal.  

These examination reports are evidence against the claim as 
they show that the Veteran does not have a penis deformity.  
Diagnostic Code 7522.  In every instance where the minimum 
schedular disability rating requires residuals and the 
schedule does not provide for a zero percent disability 
rating, a zero percent disability rating will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31.

Bilateral hearing loss

VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

During a May 2003 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
60
LEFT
15
15
15
50
60

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The relevant average pure tone 
thresholds were 26 on the right and 35 on the left.  

These scores correlate to auditory acuity level I bilaterally 
under Table VI of 38 C.F.R. § 4.85.  A noncompensable (0 
percent) rating is warranted under Diagnostic Code 6100 when 
the auditory acuity levels are entered into Table VII of 
38 C.F.R. § 4.85.

During a March 2008 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
60
LEFT
20
20
15
60
65

Speech audiometry revealed speech recognition ability of 96 
percent on the right and 88 percent on the left.  The 
relevant average pure tone thresholds were 25 on the right 
and 40 on the left.  

These scores correlate to auditory acuity level I on the 
right and level II on the left under Table VI of 38 C.F.R. § 
4.85.  A noncompensable (0 percent) rating is warranted under 
Diagnostic Code 6100 when the auditory acuity levels are 
entered into Table VII of 38 C.F.R. § 4.85.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to any of the increased initial disability 
ratings he has claimed.  As the preponderance of the evidence 
is against each of the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Extra-schedular consideration

Finally, the Board finds that there is no showing that the 
Veteran's gout, adjustment disorder with depressed mood, 
osteoarthritis of the right and left elbows, patellofemoral 
syndrome of the right and left knees, erectile dysfunction, 
and bilateral hearing loss reflect so exceptional or so 
unusual a disability picture as to warrant a higher 
disability rating on an extra-schedular basis.  The 
disabilities are  not productive of marked interference with 
employment or required frequent periods of hospitalization, 
and have not otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of extra-
schedular disability ratings are not met.  Thus, the Board is 
not required to remand the claims for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating in excess of 20 percent for gout 
is denied.

An initial disability rating in excess of 10 percent for 
adjustment disorder with depressed mood is denied.  

An initial disability rating in excess of 10 percent for 
osteoarthritis of the right  (dominant) is denied.  

An initial disability rating for osteoarthritis of the left 
elbow in excess of 10 percent from December 1, 2003, and in 
excess of 20 percent from March 25, 2008, is denied.  

An initial disability rating in excess of 10 percent for 
right knee patellofemoral syndrome is denied.  

An initial disability rating in excess of 10 percent for left 
knee patellofemoral syndrome is denied.

An initial compensable disability rating for erectile 
dysfunction is denied.  

A compensable disability rating for bilateral hearing loss is 
denied.


REMAND

Regarding the Veteran's coronary artery disease and 
hypertension, the report of a March 2008 VA examination 
provides the results of a private February 2008 stress test.  
VA did not provide its own stress test.  A copy of the actual 
stress test is not of record.  Thus, additional VA 
examination is required.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In addition, the March 2008 VA examination report suggests 
that private cardiac treatment records exist that are not 
before the Board.  Such records are relevant to the proper 
adjudication of the Veteran's coronary artery disease and 
hypertension claims.  

Turning to the Veteran's residuals of cholecystotomy, VA 
conducted a skin examination in March 2008.  However, VA 
cancelled a March 2008 examination of the liver, gallbladder 
and pancreas.  Such an examination is necessary for the 
proper adjudication of the Veteran's claim under the 
applicable Diagnostic Codes of 7315, for chronic 
cholelithiasis, and 7314, for chronic cholecystitis.  Thus, 
additional VA examination is required.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Turning to the Veteran's claims for service connection for 
glaucoma, left shoulder bursitis, diabetes mellitus, 
osteoarthritis of the right wrist and osteoarthritis of the 
left wrist, a preliminary review of the claims file indicates 
that the Veteran has never been provided adequate notice of 
the VCAA, 38 U.S.C.A. § 5100 et seq., and its effect on his 
claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the 
Veteran to provide the name and address 
of the private physician who conducted 
the February 2008 stress test.  After 
obtaining any necessary authorization, 
obtain all records of cardiac treatment 
from this physician.

2.  The RO/AMC shall schedule the 
Veteran for an examination by an 
appropriate VA examiner to determine 
the nature and current level of 
severity of the Veteran's service-
connected coronary artery disease, 
status-post angioplasty with stent 
replacement.  The claims file must be 
made available to the examiner.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the Veteran, the 
examiner should provide the following 
findings:

(a) the Veteran's workload capacity 
expressed in terms of metabolic 
equivalent (METS) as measured by 
exercise testing;

(b) if exercise testing cannot be done 
for medical reasons, provide an 
estimation of the level of activity 
expressed in METs supported by specific 
examples, that results in dyspnea, 
fatigue, angina, dizziness or syncope; 
and

(c) the Veteran's left ventricular 
ejection fraction; 

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  The RO/AMC shall schedule the 
Veteran for an examination by an 
appropriate VA examiner to determine 
the nature and current level of 
severity of the Veteran's service-
connected hypertension.  The claims 
file must be made available to the 
examiner.  

Any indicated tests should be 
accomplished.  The predominant 
diastolic pressure and systolic 
pressure should be indicated on at 
least two different readings, on at 
least three separate days.  The 
examiner should state if the Veteran 
requires continuous medication for 
control.  If there are any additional 
cardiovascular manifestations, the 
examiner should so state.

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

4.  The RO/AMC shall schedule the 
Veteran for an examination by an 
appropriate VA examiner to determine 
the nature and current level of 
severity of the Veteran's service-
connected cholecystotomy.  The claims 
file must be made available to the 
examiner.  

Any indicated tests should be 
accomplished.  The examiner is 
requested to describe any symptoms 
resulting from the cholecystotomy and 
to describe all residual 
manifestations.  As assessment should 
be provided as to whether any symptoms 
found on examination are mild; moderate 
(manifested by gall bladder dyspepsia, 
confirmed by X-ray technique, and with 
infrequent attacks (not over two or 
three a year) of gall bladder colic, 
with or without jaundice); or severe 
(manifested by frequent attacks of gall 
bladder colic).

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

5.  The RO/AMC shall ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied with 
respect to each of the Veteran's claims 
for service connection.  See also 38 
C.F.R. § 3.159 (2008).  The RO/AMC's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO/AMC 
should provide the appellant written 
notification specific to each of the 
claims on appeal of the impact of the 
notification requirements on the 
claims.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required by 
the VCAA.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

7.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure, if appropriate.  
The Veteran need take no action until he is so informed. He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


